MEMORANDUM **
Walter Sigfrido Martinez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
In his opening brief, Martinez fails to raise, and therefore has waived, any challenge to the BIA’s dispositive determination that his motion to reopen is untimely and number-barred. See Rizk v. Holder, 629 F.3d 1083, 1091 n. 3 (9th Cir.2011) (issues not raised in a petitioner’s opening brief are deemed waived).
In light of this disposition, we need not reach Martinez’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.